Smith, J. (Mebiorandnm of decision.)
The motion for the recall of the mandate heretofore issued in this case, August 15, 1898, is overruled. It correctly states and cites the Judgment as actually rendered by the court, as appears trom the nunc \pro tunc entry subsequently made, and as between the parties the judgment is valid and proper as oí the day it was rendered, though not ; correctly copied upon the journal.
We suppose this ruling will not operate to the prejudice of a person •not a party to the judgment. The nunc pro tunc entry, we suppose, will ' not operate to deprive persons not parties to the suit of rights acquired (before such order was made. See case of Mather v. Tunnel Co., 2 Circ. Dec. 161 (3 R. 284, 286).